Citation Nr: 1326352	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  07-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

2. Entitlement to an initial disability evaluation in excess of 20 percent for service-connected diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1969 to March 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO). 

In connection with this appeal the Veteran appeared and provided testimony at a hearing before a Veterans Law Judge (VLJ) at the Oakland, California RO in March 2009.  A transcript of that hearing is associated with the claims file.  

In a March 2013 statement, the Veteran raised the issues of entitlement to service connection for a bilateral hearing loss disability and entitlement to service connection for a bilateral eye disability, to include as to service-connected diabetes mellitus.  However, these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  As noted above, the Veteran testified at a hearing before a VLJ in March 2009.  However, in June 2013 the VLJ retired and is no longer with the Board.  In May 2013, the Veteran was sent a letter asking him whether he would like the chance to appear at a hearing before a current member of the Board.  In a June 2013 response, the Veteran requested that he be afforded a new hearing at the RO before a current member of the Board.  A review of the record shows that the Veteran has not been afforded the requested hearing.  

Because such hearings before the Board are scheduled by the RO, a remand of this matter is required.  See 38 C.F.R. § 20.704 (2012).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for the requested travel Board hearing before the Board in accordance with the docket number of his appeal.  

By this remand the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

